


Exhibit 10.2


AMENDMENT 2014-5
NORDSTROM 401(k) PLAN & PROFIT SHARING
(2014 Restatement)


The Nordstrom 401(k) Plan & Profit Sharing (the “Plan”) is hereby amended as
follows, pursuant to Plan Sections 15.2 and 15.5-12, for good faith compliance
with the requirements of IRS Rev. Rul. 2013-17 and IRS Notice 2014-19 and shall
be interpreted and construed consistent with such intent.


1.    Each occurrence of the term “spouse” shall be replaced with “Spouse”,
wherever such term appears.
2.    New Section 2.30 (“Spouse”) is added to the Plan as follows, in good faith
reliance on the requirements of IRS Rev. Rul. 2013-17 (“Rev. Rul. 2013-17”) and
IRS Notice 2014-19 (“Notice 2014-19”), effective as required by Rev. Rul.
2013-17 and Notice 2014-19, to reflect the legal decision rendered in United
States v. Windsor, 570 U.S. ___, 133 S.Ct. 2675 (2013) concerning the
constitutionality of Section 3 of the Defense of Marriage Act of 1996 (P.L.
104-199) as amended (“DOMA”):


“2.30    “Spouse” shall, on and after June 26, 2013, mean an individual to whom
a Participant is lawfully married under state law, and shall be defined
consistent with Rev. Rul. 2013-17 and Notice 2014-19, under which the terms
“Spouse,” “husband and wife,” “husband,” and “wife” include an individual
married to another individual of the same sex if the individuals are lawfully
married under state law, and the term “marriage” includes such a marriage
between individuals of the same sex, provided that the marriage was validly
entered into in a state whose laws authorize the marriage of two individuals of
the same sex even if the married couple is domiciled in a state that does not
recognize the validity of same-sex marriages. Previously, the term “Spouse” had
the meaning set forth in DOMA, which prohibited the recognition of same-sex
spouses for purposes of Federal law, including the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and the Internal Revenue Code of
1986, as amended (the “Code”), and which meaning was held unconstitutional by
the U.S. Supreme Court in a decision rendered on June 26, 2013.”
* * * * *
IN WITNESS WHEREOF, pursuant to proper authority, this Amendment 2014-5 has been
executed on behalf of the Company this ________ day of November, 2014.


NORDSTROM, INC.








By:_____________________                            
Kathleen Way
Title:    Vice President Benefits



081500.0005/6103874.2

